                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

Roberto Desogos, on behalf of himself
and similarly situated employees,

       Plaintiff,

v.

6020 NFH Pizza, Inc.;
Anna Mazzella;
Luisa Mazzella;
Candida Mazzella; and
Mauro Mazzella;

      Defendants.
_______________________________________/

           WAGE-AND-HOUR COLLECTIVE ACTION COMPLAINT
                  WITH REQUEST FOR JURY TRIAL

       Plaintiff Roberto Desogos, on behalf of himself and similarly situated employees
of Defendants, through undersigned counsel, hereby avers:

                                   INTRODUCTION

1.     Plaintiff Roberto Desogos, on behalf of himself and similarly situated employees
       of Defendants, alleges that the Defendants, the owners and operators of “Le
       Sorelle” Italian restaurant in Boca Raton, Florida, have failed to pay them all
       minimum wages, tips, and overtime pay they are owed, in violation of the Fair
       Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the Florida
       Minimum Wage Act (“FMWA”), Fla. Stat. 448.110 et seq. Mr. Desogos seeks
       collective action status so that similarly situated employees may also obtain the
       wages they are owed.
                            JURISDICTION AND VENUE
2.     Defendants have transacted business in the Southern District of Florida,
       specifically in Palm Beach County, Florida.
3.     Most of the acts complained of herein have occurred at Defendants’ offices in this
       District, specifically at 6020 North Federal Highway, Boca Raton, Florida.
4.    Therefore, this is a proper venue under 28 U.S.C. § 1391(b).
5.    This Court has federal question jurisdiction under 28 U.S.C. § 1331 because this
      action arises under the laws of the United States of America, specifically the
      FLSA. The Court has supplemental jurisdiction over the state law claims asserted
      under 28 U.S.C. § 1367.
                                        PARTIES
6.    Plaintiff, Roberto Desogos, is a person of the full age of majority and a resident
      of Broward County, Florida.
7.    Upon information and belief, similarly situated employees of Defendants are
      persons of the full age of majority and residents of Palm Beach, Broward, and
      Miami-Dade Counties, Florida.
8.    Defendant 6020 NFH Pizza, Inc. is an active Florida Profit Corporation,
      authorized to do business in Florida, and at all material times herein has
      conducted business in Palm Beach County, Florida, with a principal address of
      6020 North Federal Highway, Boca Raton, Florida 33487.
9.    At all material times herein, 6020 NFH Pizza, Inc. has conducted business in this
      District under the name of “Le Sorelle” Italian restaurant.
10.   At all material times herein, 6020 NFH Pizza, Inc. has operated the business in
      which Plaintiff and similarly situated employees worked.
11.   At all material times herein, 6020 NFH Pizza, Inc. has been an enterprise engaged
      in commerce pursuant to the FLSA. It has directed the terms, conditions,
      activities, duties, and responsibilities of Plaintiff’s and similarly situated
      employees’ employment, and hence has been their employer under the FLSA.
12.   At all material times herein, 6020 NFH Pizza, Inc. has had annual gross receipts
      exceeding $500,000 and has employed one or more employees engaged in
      commerce.
13.   At all relevant times herein, Defendant Anna Mazzella has managed and directed
      the operations of 6020 NFH Pizza, Inc., has controlled the terms and conditions of
      Plaintiff’s and similarly situated employees’ employment, has acted as the
      company’s president, secretary, and treasurer, and hence has been their employer
      pursuant to the FLSA and the FMWA.
14.   At all relevant times herein, Defendant Luisa Mazzella has managed and directed
      the operations of 6020 NFH Pizza, Inc., has controlled the terms and conditions of
      Plaintiff’s and similarly situated employees’ employment, has acted as one of the
      company’s official directors, and hence has been their employer pursuant to the
      FLSA and the FMWA.
15.   At all relevant times herein, Defendant Candida Mazzella has managed and
      directed the operations of 6020 NFH Pizza, Inc., has controlled the terms and
      conditions of Plaintiff’s and similarly situated employees’ employment, and hence
      has been their employer pursuant to the FLSA and the FMWA.
16.   At all relevant times herein, Defendant Mauro Mazzella has managed and
      directed the operations of 6020 NFH Pizza, Inc., has controlled the terms and
      conditions of Plaintiff’s and similarly situated employees’ employment, and hence
      has been their employer pursuant to the FLSA and the FMWA.
17.   All Defendants have jointly operated and managed the business in which Plaintiff
      and similarly situated employees have worked, and hence are their “employers”
      and/or “joint employers” under the FLSA and the FMWA.
                                 THE “TIP CREDIT”
18.   Section 6 of the FLSA requires that a minimum wage be paid for all hours
      worked. 29 U.S.C. § 206.
19.   For most employees in the workforce, the minimum wage under the FLSA is
      $7.25 an hour. 29 U.S.C. § 206(a)(1)(C).
20.   Under Florida law, the minimum wage is $8.56 an hour (with a minimum wage of
      $5.54 an hour for tipped employees).
21.   Those rules may give way, however, for certain “tipped employees” in
      restaurants, hotels, and other service industries—if certain requirements are met.
22.   Under the FLSA, a tipped employee is “any employee engaged in an occupation
      in which [the employee] customarily and regularly receives more than $30 a
      month in tips.” 29 U.S.C. § 203(t).
23.   Under 29 U.S.C. § 203(m), an employer must pay a tipped employee a wage of at
      least $2.13 per hour and must claim the employee’s tips to make up the difference
      between $2.13 and the minimum wage. If these amounts do not add up to the
      minimum wage, the employer must pay the employee the difference. See 29
      C.F.R. § 531.59.
24.   An employer cannot claim the employee’s tips as wages unless it has provided
      proper notice to the employee. The employer must inform the employee that it
      will claim the employee’s tips as wages and that this is how they will satisfy the
      minimum wage. See 29 U.S.C. § 203(m).
25.   An employer may not take the “tip credit” unless “all tips received by such
      employee have been retained by the employee. 29 U.S.C. § 203(m).
26.   Unless the employer satisfies its burden of showing the applicability of the tip
      credit, the employee is entitled to the full minimum wage for every hour worked.
27.   The minimum wages required by the FLSA are not considered to have been paid
      unless they are provided “free and clear,” i.e., finally and unconditionally. 29
      C.F.R. § 531.35.
28.   An employer may require tipped employees to participate in, and contribute, to a
      “tip pool,” as long as the tip pool complies with the FLSA and as long as the
      employer informs the employee of the FLSA’s tip-pooling provisions.
29.   A “tip pool” is an arrangement whereby employees contribute a portion of their
      tips to a general pool to be shared by others. For example, where waiters give a
      portion of their tips to employees who bus tables, both the amounts retained by
      the waiters and those given to the bussers are considered to be the tips of the
      individuals who retain them, in applying the provisions of FLSA Sections 3(m)
      and 3(t).
30.   A tip pool is invalid, inter alia, if the participants who share the tip proceeds are
      not employees who customarily and regularly receive tips—such as, for example,
      dishwashers, janitors, chefs, and washroom attendants. Nor is a tip pool valid if
      the participants include managers/management employees.
                                         FACTS
31.   Defendants’ website, lesorellerestaurant.com, identifies their business as “Le
      Sorelle Restaurant” and “Le Sorelle Italian Restaurant.”
32.   On sunbiz.org, the official website for the Division of Corporations, State of
      Florida, the fictitious name “Le Sorelle” is active, and has a mailing address of
      6020 North Federal Highway, Boca Raton, Florida 33487—the same address as
      6020 NFH Pizza, Inc. However, NFH Pizza, Inc. is not listed a the owner of the
      fictitious name “Le Sorelle.” Rather, Anna Mazzella is listed as its owner.
33.   Defendants employed Plaintiff as a server from approximately March 2018
      through September 2019.
34.   Defendants employed similarly situated employees of Defendants as servers and
      bar tenders from approximately March 6, 2015 through March 6, 2020.
35.   Plaintiff and similarly situated employees frequently worked in excess of 40 hours
      per workweek, but were not paid “time and a half” for all hours over 40.
36.   At all relevant times herein, Defendants paid Plaintiff and similarly situated
      employees wages and purported to operate a tip pool by which tips were
      aggregated and then paid to each employee.
37.   However, Defendants failed to follow the rules regarding tip pooling and
      compensation. Hence, Defendants were not allowed to receive a tip credit for all
      tips that were provided to their tipped employees. Accordingly, the tip credit must
      be distributed to Plaintiffs and similarly situated employees.
                                    VIOLATIONS
38.   Defendants violated the FLSA and the FMWA by unlawfully taking and keeping
      some of Plaintiff’s and similarly situated employees’ tips for their own profit.
39.   Defendants violated the FLSA and the FMWA by regularly and/or frequently
      withholding a percentage of Plaintiff’s and similarly situated employees’ tips, and
      paying them to “the house” (ownership) and/or management. The rest was placed
      into a tip pool, which Defendants used to pay other employees, including some
      who were not eligible to participate in the tip pool.
40.   Defendants violated the FLSA and the FMWA by paying Plaintiff and similarly
      situated employees as “tipped employees,” claiming a “tip credit” and paying
      them an hourly wage below the minimum wage that otherwise would have
      applied.
41.   Defendants violated the FLSA and the FMWA by failing to inform Plaintiff and
      similarly situated employees that they would claim the employee’s tips as wages
      and that this is how they would satisfy the minimum wage.
42.   Defendants violated the FLSA and the FMWA by requiring Plaintiff and similarly
      situated employees to perform excessive non-serving tasks and duties, which
      invalidates the tip credit.
43.   Defendants violated the FLSA and the FMWA by failing to pay tipped employees
      a wage of at least $5.54 an hour.
44.   Defendants violated the FLSA and the FMWA by failing to provide proper notice
      to tipped employees, i.e., by failing to inform them that they would claim the
      employee’s tips as wages and that this is how they would satisfy the minimum
      wage.
45.   Defendants violated the FLSA and the FMWA by failing to ensure that all tips
      received by tipped employee were retained by them.
46.   Defendants violated the FLSA and the FMWA by failing to provided tips and
      minimum wages “free and clear,” i.e., finally and unconditionally.
47.   Defendants violated the FLSA and the FMWA by failing to comply with all “tip
      pool” requirements—for example, by failing to inform tipped employees of the
      details of the tip pool, and by allowing managers/management employees,
      dishwashers, janitors, and chefs to receive money from the tip pool.
48.   Defendants violated the FLSA and the FMWA by failing to include tips from
      take-out orders in the tip pool.
49.   Defendants violated the FLSA and the FMWA by failing to credit Plaintiff and
      similarly situated employees for all hours worked by them—i.e., by allowing or
      having them perform work off the clock, without compensation.


                        COUNT 1 OF 3:
      MINIMUM WAGES UNDER THE FAIR LABOR STANDARDS ACT;
            ALL PLAINTIFFS VERSUS ALL DEFENDANTS

50.   Plaintiff re-alleges and re-avers the allegations of paragraphs 1-49 as if fully set
      forth herein.
51.   Pursuant to the FLSA, 29 U.S.C. § 201 et seq., particularly Section 6 thereof, 29
      U.S.C. § 206, Defendants were required to pay Plaintiff and similarly situated
      employees, minimum wages for all hours worked.
52.    Plaintiff and similarly situated employees regularly worked hours for which they
       were not compensated, in violation of the minimum wage provisions of the FLSA.
53.    Defendants violated requirements for taking a tip credit.
54.    Defendants’ violations of the FLSA were reckless or intentional.
55.    Plaintiff and similarly situated employees are entitled to all damages in the
       premises from all Defendants, and request that judgment be entered in their favor
       and against all Defendants for all minimum wages, liquidated damages, pre-
       judgment and post-judgment interest, costs, expenses, and attorneys’ fees.
56.    Plaintiff, for himself and similarly situated employees, demand a jury trial for all
       issues so triable.


                         COUNT 2 OF 3:
      MINIMUM WAGES UNDER THE FLORIDA MINIMUM WAGE ACT;
             ALL PLAINTIFFS VERSUS ALL DEFENDANTS

57.    Plaintiff re-alleges and re-avers the allegations of paragraphs 1-49 as if fully set
       forth herein.
58.    Pursuant to the FMWA, Fla. Stat. § 448.110 et seq., Defendants were required to
       pay Plaintiff and similarly situated employees lawful minimum wages.
59.    However, Plaintiff and similarly situated employees regularly or frequently
       worked hours for which they were not compensated, in violation of the minimum
       wage provisions of the FMWA.
60.    Defendants violated requirements for taking a tip credit.
61.    Defendants’ violations of the FMWA were reckless or intentional.
62.    Plaintiff and similarly situated employees are entitled to all damages in the
       premises from all Defendants, and request that judgment be entered in their favor
       and against all Defendants for all minimum wages, liquidated damages, pre-
       judgment and post-judgment interest, costs, expenses, and attorneys’ fees.
63.    Plaintiff, for himself and similarly situated employees, demands a jury trial for all
       issues so triable.
                         COUNT 3 OF 3:
       OVERTIME PAY UNDER THE FAIR LABOR STANDARDS ACT;
             ALL PLAINTIFFS VERSUS ALL DEFENDANTS
64.    Plaintiffs re-allege and re-aver the allegations of paragraphs 1-49 as if fully set
       forth herein.
65.    Pursuant to the FLSA, 29 U.S.C. § 201 et seq., Defendants were required to pay
       Plaintiffs overtime compensation for all hours over 40 in a workweek.
66.    Plaintiffs regularly worked overtime hours for which they were not compensated,
       in violation of the minimum wage provisions of the FLSA.
67.    Plaintiffs regularly worked over 40 hours during workweeks, without being paid
       all overtime pay to which they were entitled.
68.    Defendants’ violations of the FLSA were reckless or intentional.
69.    Plaintiffs are entitled to all damages in the premises from all Defendants, and
       request that judgment be entered in their favor and against all Defendants for all
       overtime pay, liquidated damages, pre-judgment and post-judgment interest,
       costs, expenses, and attorneys’ fees.
70.    Plaintiff, for himself and similarly situated employees, demands demand a jury
       trial for all issues so triable.
                                          *    *   *
       WHEREFORE, Plaintiff, Roberto Desogos, on behalf of himself and similarly
situated employees of Defendants, pray that judgment be rendered in their favor for all
damages in the premises, including minimum wages and overtime pay, liquidated
damages, pre-judgment interest, post-judgment interest, attorneys’ fees, costs, and
expenses, against all Defendants, jointly and solidarily, namely 6020 NFH Pizza, Inc.;
Anna Mazzella; Luisa Mazzella; Candida Mazzella; and Mauro Mazzella.


                                               Respectfully submitted:

                                               s/ Steven F. Grover
                                               --------------------------------------------
                                               Steven F. Grover (FL Bar 131296)
                                               For Steven F. Grover, PA
                                               507 S.E. 11 Ct.
                                               Fort Lauderdale, FL 33316
                                               Tel.: 954-290-8826
                                               E-mail: stevenfgrover@gmail.com
